Case: 1:19-cv-07041 Document #: 1 Filed: 10/25/19 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

LOCAL NO. 1 S.E.LU. PENSION )
TRUST FUND and LOCAL NO. 1 )
S.E.LU. HEALTH FUND, )
)

Plaintiffs, ) Case No:
)
v. )
)
THE LAKE SHORE DRIVE )
CONDOMINIUM ASSOCIATION, )
)
Defendant. )

COMPLAINT

Plaintiffs, LOCAL NO. 1 S.E.LU. PENSION TRUST FUND and LOCAL NO. 1 S.E.LU.
HEALTH FUND, by and through their Attorneys, Robert B. Greenberg and Matthew S. Jarka of
Asher, Gittler & D'Alba, Ltd., complaining of Defendant, THE LAKE SHORE DRIVE
CONDOMINIUM ASSOCIAITON, allege as follows:

1. This action is brought under the provisions of Sections 502(g)(2), (a)(3), of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),
(a)(3), and 1145.

2. Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:

Where an action under this subchapter is brought in a district court
of the United States, it may be brought in the district where the
plan is administered, where the breach took place, or where a
defendant resides or may be found, and process may be served in
any other district where a defendant resides or may be found.

3. The LOCAL NO. 1 S.E.1.U. PENSION TRUST FUND and LOCAL NO. 1
S.E.LU. HEALTH FUND (“Funds”) have been established pursuant to collective bargaining

agreements heretofore entered into between Service Employees Local 1 of the Service

1
Case: 1:19-cv-07041 Document #: 1 Filed: 10/25/19 Page 2 of 4 PagelD #:1

Employees International Union AFL-CIO ("Union"), and the Apartment Building Owners and
Managers Association of Illinois, the bargaining representative of Defendant, and the Funds are
maintained and administered in accordance with and pursuant to the provisions of Section
302(c)(5) of the National Labor Relations Act, as amended, ERISA and other applicable federal
law and the Funds are administered pursuant to the terms and provisions of a certain Restated
Agreement and Declaration of Trust ("Trust Agreement").

4. The Fund office is located at 1431 Opus Place, Suite 350, Downers Grove, Illinois
60515, and the Funds are administered in the Northern District of Illinois.

5. As provided in the Trust Agreement, Plaintiffs are required to receive, hold and
manage all monies required to be contributed to the Funds in accordance with the provisions of
the then applicable Collective Bargaining Agreement for the uses and purposes set forth in the
Trust Agreement.

6. Defendant is an employer engaged in an industry affecting commerce and
maintains its principal place of business at 1440 N. Lake Shore Drive, Chicago, Illinois 60610.

7. Defendant employs or has employed persons represented for collective bargaining
purposes by the Union and agreed to be bound by the Collective Bargaining Agreement or
agreements referred to herein, by the terms of which Defendant was required to contribute to the
Funds.

8. Plaintiffs are advised and believe that Defendant has repeatedly failed to submit
timely contribution reports and the required payments thereon to the Funds pursuant to the terms
of the Collective Bargaining Agreement by which it was bound, all in violation of its contractual

obligations and its obligations under applicable federal statutes.
Case: 1:19-cv-07041 Document #: 1 Filed: 10/25/19 Page 3 of 4 PagelD #:1

9, As a result of the above-described omissions and breaches of agreement by
Defendant, Plaintiffs may be required to (a) deny the employee beneficiaries for whom
contributions have not been made the benefits provided under the benefit plan, thereby causing
to such employee beneficiaries substantial and irreparable damage, or (b) to provide to
employees of Defendant the benefits provided under the benefit plan, notwithstanding
Defendant's failure to make the required contributions thereto, thereby reducing the corpus of
such Funds and endangering the rights of the employee beneficiaries thereunder on whose behalf
contributions are being made, all to their substantial and irreparable injury.

10. Plaintiffs, in their behalf, and on behalf of all employees for whose benefit the
Funds were established, have requested Defendant to perform its obligations, but Defendant has
refused and failed to perform as herein alleged.

11. Plaintiffs are without an adequate remedy at law and will suffer immediate,
continuing and irreconcilable injury and damage unless Defendant is ordered to specifically
perform all of its obligations required under the Collective Bargaining Agreement and the Trust
Agreement, and is restrained from continuing to refuse to perform as thereunder required.

12. Defendant is delinquent to the Funds for the period January 1, 2016 through
March 31, 2019, in the amount of $11,668.66.

13. Defendant's failure to pay is a violation of the Collective Bargaining Agreement
and the Trust Agreement. Plaintiffs, therefore, seek enforcement of these provisions pursuant to
Section 502(a)(3),(b)(ii) and Section 301(a) of the Labor Management Relations Act of 1947, as

amended, 29 U.S.C., Sec. 185(a).
Case: 1:19-cv-07041 Document #: 1 Filed: 10/25/19 Page 4 of 4 PagelD #:1

WHEREFORE, Plaintiffs pray:

(a) That judgment enter in favor of Plaintiffs and against Defendant in the sum of
$11,668.66.

(b) That Plaintiffs be awarded their costs, including reasonable attorney's fees
incurred in the prosecution of this action as provided in the Collective Bargaining Agreement
and under the applicable provisions of ERISA, as amended.

(c) That interest and/or liquidated damages be assessed against Defendant as
provided in the Collective Bargaining Agreement and the applicable provisions of ERISA, as
amended.

(d) That Defendant be specifically ordered to furnish to Plaintiffs the required
monthly contribution reports and payments due and to continue to perform all obligations on
Defendant’s part according to the terms and conditions of its Collective Bargaining Agreement.

(e) For such other and further relief as the Court may determine just and proper.

/s/ Robert B. Greenberg
Asher, Gittler & D'Alba, Ltd.

200 West Jackson Boulevard - Suite 720
Chicago, Illinois 60606

(312) 263-1500 - Fax: (312) 263-1520
rbg@ulaw.com

IL ARDC#: 01047558

/s/ Matthew S. Jarka

Asher, Gittler & D'Alba, Ltd.

200 West Jackson Boulevard - Suite 720
Chicago, Illinois 60606

(312) 263-1500 - Fax: (312) 263-1520
msj@ulaw.com

IL ARDC#: 6322603
